DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2022` has been entered.
 
Response to Amendment
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17, 19, 27 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5, 6, 10, 11, 14, 15, 19, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2013/0114576 A1, hereinafter Kwon) in view of Han et al. (US 2014/0198676 A1, hereinafter Han).

Regarding claim 1, Kwon discloses a synchronization indication method, applied to a user equipment (Abstract, paragraph 87 and Fig. 5, method of performing uplink synchronization), comprising: 
receiving synchronization indication information transmitted by a network device in case that there are different serving cells serving the user equipment, wherein the synchronization indication information indicates one or more serving cells as timing reference (paragraph 91, “The BS sends a MAC message, including an activation indicator that activates some or all of the one or more secondary serving cells configured in the UE and TAG configuration information, to the BS at step S510. The TAG configuration information may be included in a MAC message and transmitted … When the BS activates some or all of the secondary serving cells, the BS can allocate resources for the secondary serving cells configured in the UE” (please note in Fig. 5, step 510, the BS sends the TAG configuration information to UE, not BS); paragraph 93, “UE configures a timing reference serving cell within each TAG at step S515. Here, information on the timing reference serving cell may be or may not be included in the TAG configuration information”, such that a base station (BS) (network device) transmits timing reference information of a serving cell when there are more than one secondary serving cells); 
taking time of a corresponding serving cell as timing reference according to the synchronization indication information (paragraph 93, “UE configures a timing reference serving cell within each TAG at step S515”; paragraph 97, “the UE can rapidly receive a random access start indicator for the secondary serving cells within the new sTAG from the BS and also secure uplink synchronization in the sTAG to which a corresponding secondary serving cell belongs”).
Kwon discloses the base station provides UE with timing reference information of secondary serving cells (paragraphs 91 and 93, Fig. 5), wherein carrier aggregation is performed using channels from a secondary serving cell (paragraphs 57 and 59). Kwon does not expressly disclose the information indicates one or more serving cells as timing reference for a neighboring cell and taking the time of the corresponding serving cell as the timing reference for the neighboring cell.
In an analogous art, Han discloses a method performed by a UE adapted for carrier aggregation (paragraph 62 and Fig. 8), wherein the UE receives from an eNB a list including at least one neighboring cell that is to serve the UE as a secondary cell (paragraph 73). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configuring a neighboring cell of Han as a secondary serving cell of TAG as disclosed by Kwon to aggregate channel from neighboring cell in order to utilize resources nearby to enhance resource utilization efficiency.

Regarding claim 5, Kwon in view of Han discloses the limitations of claim 1 as applied above. Kwon in view of Han further discloses one or more serving cells as timing reference comprise any one or more of the following combinations: 
one or more serving cells configured by the network device; 
one or more special cells (SpCell) configured by the network device; 
one or more cells in a cell list configured by the network device; 
a cell corresponding to a frequency or a frequency group in a frequency list; and 
a reference serving cell configured in a measurement object (MO) (see Kwon, paragraph 91, BS (network device) activates and allocate resources for the secondary serving cells).
Kwon does not expressly disclose the one or more serving cells as timing reference for the neighboring cell.
Han discloses a method performed by a UE adapted for carrier aggregation (paragraph 62 and Fig. 8), wherein the UE receives from an eNB a list including at least one neighboring cell that is to serve the UE as a secondary cell (paragraph 73). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configuring a neighboring cell of Han as a secondary serving cell of TAG as disclosed by Kwon to aggregate channel from neighboring cell in order to utilize resources nearby to enhance resource utilization efficiency.

Regarding claim 6, Kwon in view of Han further discloses configuration manner of one or more serving cells configured by the network device, comprises any one or more of the following combinations: one or more serving cells indicated by the network device through a physical cell identifier (PCI) and a frequency; one or more serving cells indicated by the network device through a cell index; and one or more serving cells indicated by the network device through an E-UTRAN cell global identifier (ECGI) (see Kwon, paragraph 59, serving cell index).

Regarding claim 10, Kwon in view of Han further discloses the synchronization indication information comprises a synchronization indication, and information corresponding to a serving cell that serves as timing reference (see Kwon, paragraphs 90-93, TAG configuration information).

Regarding claim 11, Kwon discloses a synchronization indication method, applied to a network device (Abstract, paragraph 87 and Fig. 5, method of performing uplink synchronization, applied to a base station (network device)), comprising: 
transmitting synchronization indication information to a user equipment in case that there are different serving cells serving the user equipment, wherein the synchronization indication information indicates one or more serving cells as timing reference (paragraph 91, “The BS sends a MAC message, including an activation indicator that activates some or all of the one or more secondary serving cells configured in the UE and TAG configuration information, to the BS at step S510. The TAG configuration information may be included in a MAC message and transmitted … When the BS activates some or all of the secondary serving cells, the BS can allocate resources for the secondary serving cells configured in the UE” (please note in Fig. 5, step 510, the BS sends the TAG configuration information to UE, not BS); paragraph 93, “UE configures a timing reference serving cell within each TAG at step S515. Here, information on the timing reference serving cell may be or may not be included in the TAG configuration information”, such that the base station (BS) (network device) transmits timing reference information of a serving cell when there are more than one secondary serving cells).
Kwon discloses the base station provides UE with timing reference information of secondary serving cells (paragraphs 91 and 93, Fig. 5), wherein carrier aggregation is performed using channels from a secondary serving cell (paragraphs 57 and 59). Kwon does not expressly disclose the information indicates one or more serving cells as timing reference for a neighboring cell.
In an analogous art, Han discloses a method performed by a UE adapted for carrier aggregation (paragraph 62 and Fig. 8), wherein the UE receives from an eNB a list including at least one neighboring cell that is to serve the UE as a secondary cell (paragraph 73). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configuring a neighboring cell of Han as a secondary serving cell of TAG as disclosed by Kwon to aggregate channel from neighboring cell in order to utilize resources nearby to enhance resource utilization efficiency.

Regarding claim 12, Kwon in view of Han discloses the limitations of claim 11 as applied above.
Kwon does not expressly disclose the transmitting synchronization indication information to a user equipment, comprises: transmitting a broadcast message to the user equipment; wherein the broadcast message comprises the synchronization indication information; or, transmitting a dedicated signaling to the user equipment; wherein the dedicated signaling comprises the synchronization indication information.
Han discloses synchronization signal being broadcast to UE (paragraphs 29-30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to broadcast the synchronization information of Kwon as suggested by Han to communicate the synchronization to plurality of UEs via broadcast message.

Regarding claim 13, Kwon in view of Han further discloses the synchronization indication information is a field of using time of serving cell for synchronization (useServingCellTimingForSync), or other synchronization indication information field (see Kwon, Abstract, paragraphs 95 and 97, information provided to UE for synchronization).

Regarding claim 14, Kwon in view of Han further discloses one or more serving cells as timing reference comprise any one or more of the following combinations: one or more serving cells configured by the network device; one or more special cells (SpCell) configured by the network device; one or more cells in a cell list configured by the network device; a cell corresponding to a frequency or a frequency group in a frequency list; and a reference serving cell configured in a measurement object (MO) (see Kwon, paragraph 91, BS (network device) activates and allocate resources for the secondary serving cells).
Kwon does not expressly disclose the one or more serving cells as timing reference for the neighboring cell.
Han discloses a method performed by a UE adapted for carrier aggregation (paragraph 62 and Fig. 8), wherein the UE receives from an eNB a list including at least one neighboring cell that is to serve the UE as a secondary cell (paragraph 73). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configuring a neighboring cell of Han as a secondary serving cell of TAG as disclosed by Kwon to aggregate channel from neighboring cell in order to utilize resources nearby to enhance resource utilization efficiency.

Regarding claim 15, Kwon in view of Han further discloses configuration manner of one or more serving cells configured by the network device, comprises any one or more of the following combinations: one or more serving cells indicated by the network device through a physical cell identifier (PCI) and a frequency; one or more serving cells indicated by the network device through a cell index; and one or more serving cells indicated by the network device through an E-UTRAN cell global identifier (ECGI) (see Kwon, paragraph 59, serving cell index).

Regarding claim 19, Kwon in view of Han further discloses the synchronization indication information comprises a synchronization indication, and information corresponding to a serving cell that serves as timing reference (see Kwon, paragraphs 90-93, TAG configuration information).

Regarding claim 27, Kwon discloses a user equipment (Abstract, paragraph 199 and Fig. 19B), comprising: 
a processor (paragraph 199), a memory (paragarph213, computer-readable medium circuitry), and a computer program stored on the memory and executable on the processor (paragraph 213); wherein the computer program is executed by the processor to implement steps of: 
receiving synchronization indication information transmitted by a network device in case that there are different serving cells serving the user equipment, wherein the synchronization indication information indicates one or more serving cells as timing reference (paragraph 91, “The BS sends a MAC message, including an activation indicator that activates some or all of the one or more secondary serving cells configured in the UE and TAG configuration information, to the BS at step S510. The TAG configuration information may be included in a MAC message and transmitted … When the BS activates some or all of the secondary serving cells, the BS can allocate resources for the secondary serving cells configured in the UE” (please note in Fig. 5, step 510, the BS sends the TAG configuration information to UE, not BS); paragraph 93, “UE configures a timing reference serving cell within each TAG at step S515. Here, information on the timing reference serving cell may be or may not be included in the TAG configuration information”, such that a base station (BS) (network device) transmits timing reference information of a serving cell when there are more than one secondary serving cells); 
taking time of a corresponding serving cell as timing reference according to the synchronization indication information (paragraph 93, “UE configures a timing reference serving cell within each TAG at step S515”; paragraph 97, “the UE can rapidly receive a random access start indicator for the secondary serving cells within the new sTAG from the BS and also secure uplink synchronization in the sTAG to which a corresponding secondary serving cell belongs”).
Kwon discloses the base station provides UE with timing reference information of secondary serving cells (paragraphs 91 and 93, Fig. 5), wherein carrier aggregation is performed using channels from a secondary serving cell (paragraphs 57 and 59). Kwon does not expressly disclose the information indicates one or more serving cells as timing reference for a neighboring cell and taking the time of the corresponding serving cell as the timing reference for the neighboring cell.
In an analogous art, Han discloses a method performed by a UE adapted for carrier aggregation (paragraph 62 and Fig. 8), wherein the UE receives from an eNB a list including at least one neighboring cell that is to serve the UE as a secondary cell (paragraph 73). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configuring a neighboring cell of Han as a secondary serving cell of TAG as disclosed by Kwon to aggregate channel from neighboring cell in order to utilize resources nearby to enhance resource utilization efficiency.

Regarding claim 28, Kwon in view of Han further discloses a network device (Abstract, paragraph 205 and Fig. 19B, base station), comprising: 
a processor (paragraph 205), a memory (paragraph 213, computer-readable medium circuitry), and a computer program stored on the memory and executable on the processor (paragraph 213); wherein the computer program is executed by the processor to implement steps of the method according to claim 11 (see claim 11 above).

Claims 7-9, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Han as applied to claims 5 and 14 above in view of 3GPP TS 38.331 V15.0.0, dated December 2017 (hereinafter 3GPP).

Regarding claims 7-9, Kwon in view of Han discloses the limitations of claim 5 as applied above. Kwon in view of Han further discloses a TAG includes primary serving cell (see Kwon, paragraph 85) and primary serving cell is configured in the TAG (see Kwon, paragraph 95).
Kwon and Han do not expressly disclose configuration manner of one or more special cells (SpCell) configured by the network device, comprises any one or more of the following combinations: a primary cell (PCell) and/or a primary-secondary cell (PSCell) defaulted by the network device; a PCell and/or a PSCell configured by the network device; a PCell and/or a PSCell indicated by the network device through a physical cell identifier (PCI) and a frequency: a PCell and/or a PSCell indicated by the network device through a cell index; a PCell and/or a PSCell indicated by the network device through an E-UTRAN cell global identifier (ECGI), wherein configuration manner of one or more cells in the cell list configured by the network device, comprises any one or more of the following combinations: a serving cell indicated by the network device through a physical cell identifier (PCI) and a frequency; a serving cell indicated by the network device through a cell index; a serving cell indicated by the network device through an E-UTRAN cell global identifier (ECGI); a PCell and/or a PSCell defaulted by the network device; and a PCell and/or a PSCell configured by the network device, and wherein the frequency or the frequency group available for reference in the frequency list lists a center frequency.
3GPP discloses cells are configured as SpCell associated with a physical cell identity (p. 25, 5.3.5.5.2 “Reconfiguration with sync”, cellIndex Entry index in the cell list. An entry may concern a range of cells, in which case this value applies to the entire range (p. 83, “MeasObjectNR field descriptions”), wherein “IE MeasObjectNR specifies information applicable for SS/PBCH block(s) intra/inter-frequency measurements or CSI-RS intra/inter-frequency measurements” (p. 79, bottom), and network configures UE to perform measurements based on SS/PBCH Block based intra-frequency measurements: measurements at SSB(s) of neighbour cell(s) where both the center frequency(ies) and subcarrier spacing are the same as each serving cell defining SSB (p. 35, section 5.5.1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure cells of Kwon in view of Han as specified by 3GPP to comply with 3GPP 5G standard and to ensure interoperability between network infrastructures. 
In addition, claims 7-9 depend on claim 5, wherein claim 5 recites alternative options, which makes limitations of claims 7-9 optional and patentable weigh needs not given.

Regarding claims 16-17, Kwon in view of Han discloses the limitations of claim 14 as applied above. Kwon in view of Han further discloses a TAG includes primary serving cell (see Kwon, paragraph 85) and primary serving cell is configured in the TAG (see Kwon, paragraph 95).
Kwon and Han do not expressly disclose configuration manner of one or more special cells (SpCell) configured by the network device, comprises any one or more of the following combinations: a primary cell (PCell) and/or a primary-secondary cell (PSCell) defaulted by the network device; a PCell and/or a PSCell configured by the network device; a PCell and/or a PSCell indicated by the network device through a physical cell identifier (PCI) and a frequency; a PCell and/or a PSCell indicated by the network device through a cell index; a PCell and/or a PSCell indicated by the network device through an E-UTRAN cell global identifier (ECGI), wherein configuration manner of one or more cells in the cell list configured by the network device, comprises any one or more of the following combinations: a serving cell indicated by the network device through a physical cell identifier (PCI) and a frequency; a serving cell indicated by the network device through a cell index; a serving cell indicated by the network device through an E-UTRAN cell global identifier (ECGI); a PCell and/or a PSCell defaulted by the network device; and a PCell and/or a PSCell configured by the network device.
3GPP discloses cells are configured as SpCell associated with a physical cell identity (p. 25, 5.3.5.5.2 “Reconfiguration with sync”, cellIndex Entry index in the cell list. An entry may concern a range of cells, in which case this value applies to the entire range (p. 83, “MeasObjectNR field descriptions”), wherein “IE MeasObjectNR specifies information applicable for SS/PBCH block(s) intra/inter-frequency measurements or CSI-RS intra/inter-frequency measurements” (p. 79, bottom), and network configures UE to perform measurements based on SS/PBCH Block based intra-frequency measurements: measurements at SSB(s) of neighbour cell(s) where both the center frequency(ies) and subcarrier spacing are the same as each serving cell defining SSB (p. 35, section 5.5.1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure cells of Gheorghiu as specified by 3GPP to comply with 3GPP 5G standard and to ensure interoperability between network infrastructures. 
In addition, claims 16-17 depend on claim 14, wherein claim 14 recites alternative options, which makes limitations of claims 16-17 optional and patentable weigh needs not given.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Shin et al. (US 2013/0176952 A1) discloses a PBCH may include an indication regarding which reference/associated serving cell the WTRU may be based on to obtain/maintain the time and/or frequency synchronization for the extension carrier (paragraph 312).

KR 10-2017-0007433 discloses a plurality of secondary serving cells (SCell), e.g. SCell (150, 151, 152). eNB 121 may be a neighboring eNB that provides a target cell 140 in which UE 110 may transmit one or more connections (paragraph 12).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/            Primary Examiner, Art Unit 2645